GAS 245D           (Rev. 09/11)Judgment in a Criminal Case for Revocations                                                      TiLCn
                                                                                                                        U.S. DISTRICT COU,r>T

                                           United States District Court 2019 jun 17 ph i: 51,
                                                               Southern District of Georgia
                                                                      Augusta Division                               CLERX
              UNITED STATES OF AMERICA                                               JUDGMENT IN A CRImMaUX^ASE
                                    V.
                                                                                     (For Revocation of Probation or Supervised Release)
            Corey Mark Dansby, aka "Swampson"
                                                                                     Case Number:              1;11CR00073-1

                                                                                     USM Number:               16918-021


                                                                                     HFitN?Ison Crane, III
                                                                                     Defendant's Attorney

THE DEFENDANT:

Kl admitted guilt to violation of mandatory, standard, and special conditions of the term of supervision.
□ was found in violation of conditions(s)                                                           after denial of guilt.

The defendant is adjudicated guilty of these offenses:

   Violation Number                Nature of Violation                                                                       Violation Ended

               1                   The defendant committed another federal, state, or local crime (mandatory                 February 21, 2019
                                   condition).

                                   See page two for additional violations


           The defendant is sentenced as provided in pages 3 through 7 of this Judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

□ The defendant has not violated condition(s)                                                     and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                             June 14. 2019
Last Four Digits of Defendant's Soc. Sec: 3336                               DateQ£4m»03it*<in of J ud^e




Defendant's Year of Birth:       1986
                                                                             Signature of Judge


City and State of Defendant's Residence:
                                                                             J. RANDAL HALL, CHIEF JUDGE
Augusta. Georgia                                                             UNITED STATES DISTRICT COURT
                                                                             SOUTHERN DISTRICT OF GEORGIA


                                                                             Name and Title of Judge,



                                                                              Date
 GAS 245D       (Rev. 09/11)Judgment in a Criminal Case for Revocations


                                                                                          Judgment— Page 2 of7
 DEFENDANT:            Corey Mark Dansby,"Swampson"
 CASE NUMBER:          1:11CR00073-1



                                                 ADDITIONAL VIOLATIONS


                                                                                     Violation Concluded
Violation Number             Nature of Violation


                             The defendant failed to refrain from unlawful           February 21, 2019
                             possession of a controlled substance(mandatory
                             condition).

                             The defendant failed to refrain from unlawful           October 20, 2017
                             use of a controlled substance (mandatory condition).

                             The defendant failed to refrain from unlawful           March 14, 2018
                             use of a controlled substance (mandatory condition).

                             The defendant failed to pay a financial obligation      March 5, 2019
                             as directed by the Court(mandatory condition).

                             The defendant failed to answer truthfully all           February 22, 2019
                             inquiries by the probation officer and follow
                             the instructions of the probation officer(standard
                             condition).

                             The defendant failed to abide by a curfew as directed   February 21, 2019
                             by the Court(special condition).
GAS 245D              (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                     Judgment— Page 3 of7
DEFENDANT:                   Corey Mark Dansby,"Swampson"
CASE NUMBER:                 1:11CR00073-1



                                                                   IMPRISONMENT

          The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a
total term of;          24 months




     Kl    The Court makes the following recommendations to the Bureau ofPrisons:
           The Court recommends that the defendant be designated to an appropriate Bureau or Prisons facility in Edgefield,
           South Carolina, or a facility within close proximity of Augusta,(Georgia, in the alternative.



     Ki    The defendant is remanded to the custody ofthe United States Marshal.

     □      The defendant shall surrender to the United States Marshal for this district:

          □      at                                  □          a.m.     □       p.m.    on
          □      as notified by the United States Marshal.

     □      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          □      before 2 p.m. on
          □      as notified by the United States Marshal.
          □      as notified by the Probation or Pretrial Services Office.


                                                                           RETURN

1 have executed this judgment as follows:




          Defendant delivered on                                                               to

at                                                        , with a certified copy of this judgment.


                                                                                                         UNITED STATES MARSHAL




                                                                                    By
                                                                                                      DEPUTY UNITED STATES MARSHAL
GAS 245D           (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                    Judgment— Page 4 of7
DEFENDANT:                Corey Mark Dansby,"Swampson"
CASE NUMBER:               1;I1CR00073-1



                                                          SUPERVISED RELEASE
Upon release from imprisonment,the defendant shall be on supervised release for a term of:              12 months
           The defendant must report to the probation office in Ae district to which the defendant is released within 72 hours of release from
the custody ofthe Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.
Q     The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
      future substance abuse. (Check, ifapplicable.)
Ki    The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, ifapplicable.)
Kl     The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, ifapplicable.)
       The defendant shall comply with the requirements ofthe Sex Offender Registration and Notification Act(42 U.S.C. § 16901, et
D     seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
       resides, works, is a student, or was convicted of a qualifying offense. (Check, ifapplicable.)
□      The defendant shall participate in an approved program for domestic violence. (Check, ifapplicable.)
           If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this judgment.
           The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

                                        STANDARD CONDITIONS OF SUPERVISION
       the defendant shall not leave the judicial district without the permission of the court or probation officer;
       the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
       the defendant shall support his or her dependents and meet other family responsibilities;
       the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
       acceptable reasons;
       the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
       the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
       controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
       the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
       the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
       a felony, unless granted permission to do so by the probation officer;
       the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
       any contraband observed in plain, view of the probation officer;
       the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
       the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
        permission of the court; and
        as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal
        record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
        defendant's compliance with such notification requirement.

 14     any possession, use, or attempted use of any device to impede or evade drug testing shall be a violation of supervised release.
  GAS 24SD           (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                               Judgment— Page 5 of7
  DEFENDANT:                Corey Mark Dansby,"Swampson"
  CASE NUMBER:               1:11CR00073-1



                                             SPECIAL CONDITIONS OF SUPERVISION

       1. The defendant shall participate in a program of testing for drug and alcohol abuse. Further, the defendant shall not tamper with
           any testing procedure.

      2. The defendant shall provide the probation officer with access to any requested financial information. The defendant shall not
         incur new credit charges or open additional lines ofcredit without the approval ofthe probation officer unless the defendant is in
           compliance with the installment payment schedule.

       3. The defendant shall submit his or her person, property, house, residence, office, papers, vehicle, computers(as defmed in 18
          U.S.C. § 1030(e)(1)), or other electronic communications or data storage devices or media, to a search conducted by the United
           States Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion ofcontraband or
           evidence of a violation of a condition of release; failure to submit to a search may be grounds for revocation. The defendant shall
           warn any other occupants that the premises may be subject to searches pursuant to this condition.

       4. A curfew is imposed as a special condition ofsupervised release. The defendant shall comply with the conditions of a curfew
          from 10:00 p.m. until 6:00 a.m. for the period ofsupervision. During this time, the defendant will remain at his/her place of
          residence at all times and shall not leave except when such leave is approved in advance by the probation officer.

       5. The defendant shall make minimum monthly payments of$100 over a period of40 months to satisfy the $3,995 Consent Order of
          Forfeiture entered on August 17,2011. Payments are to be made payable to the Clerk, United States District Court, to be
             distributed to the Bureau of Alcohol, Tobacco, Firearms, and Explosives.


                                                            ACKNOWLEDGMENT

Upon finding of a violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and-or(3) modify the conditions ofsupervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.



  (Signed)
                  Defendant                                                      Date




                   U.S. Probation Officer/Designated Witness                     Date
GAS 245D         (Rev.09/11) Judgment in a Criminal Case for Revocations


                                                                                                                     Judgment— Page 6 of7
DEFENDANT:              Corey Mark Dansby,"Swampson"
CASE NUMBER:            1:11CR00073-1



                                            CRIMINAL MONETARY PENALTIES

    The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                 Assessment                  Trafficking Act Assessment                  Fine                     Restitution
                                                                                                                  Original restitution amount is
TOTALS                                                                                                            re-imposed with credit for all
                                                                                                                  monies paid

D     The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case(A0245C) will be entered
      after such determination.


□     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
      in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
      paid before the United States is paid.

Name of Pavee                               Total Loss*                            Restitution Ordered                  Priority or Percentage




TOTALS                              $


□     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
     □     the interest requirement is waived for            □       fine      □      restitution.

     □     the interest requirement for          □       fine     □         restitution is modified as follows:

□     The court determined that the defendant is        □ indigent □ non-indigent under the Justice for Victims of Trafficking Act of 2015.

* Findings for the total amount of losses are required under Chapters 109 A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
GAS 24SD          (Rev. 09/11)Judgment in a Criminal Case for Revocations


                                                                                                                          Judgment— Page 7 of7
DEFENDANT:               Corey Mark Dansby,"Swampson"
CASE NUMBER:               1:11CR00073-1




                                                       SCHEDULE OF PAYMENTS


Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:
A    Q Lump sum payment of$                                    due immediately, balance due

           □    not later than                                      , or
           □    in accordance          □ C,        □       D    □           E, or   □         F below; or

B    13 Payment to begin immediately (may be combined with                          DC,         □     D, or     3 F below); or
C    □ Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                    (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or
D    Q Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                         (e.g., months or years), to commence                        (^-S-'           days) after release from imprisonment to a
           term of supervision; or

E    □ Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release fi"om
       imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F    13 Special instructions regarding the payment of criminal monetary penalties:
           While in the custody of the Bureau or Prisons, the defendant shall make payments of either quarterly installments of a minimum
           of $25 if working non-UNICOR or a minimum of 50 percent of monthly earnings if working UNICOR. Upon release from
           imprisonment and while on supervised release, the defendant shall make minimum monthly payments of $100. Payments are to be
           made payable to the Clerk, United States District Court, P. O. Box 1130, Augusta, Georgia 30903

Unless the court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

Pursuant to 18 U.S.C. § 3572(d)(3), the defendant shall notify the Court of any material change in the defendant's economic circumstances
that might affect the defendant's ability to pay the fine.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

□      Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.

□      The defendant shall pay the cost of prosecution.

□      The defendant shall pay the following court cost(s):
□      The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
